Justice ALBIN,
dissenting.
Our jurisprudence commands that the factual basis for a guilty plea must come directly “from the lips of the defendant.” State v. Smullen, 118 N.J. 408, 415, 571 A.2d 1305 (1990) (quoting State v. Barboza, 115 N.J. 415, 422, 558 A.2d 1303 (1989)) (restated in State v. Slater, 198 N.J. 145, 155, 966 A.2d 461 (2009)). Today, the majority pays lip service to that rule by imputing to defendant the culpable state of mind that was absent from his admissions in court.
A guilty plea must stand or fall by defendant’s admissions in the plea colloquy. A court should not accept a guilty plea if a defendant fails to give a factual basis for an essential element of a crime. A court should not infer guilt, as the majority does here, to uphold an inadequate plea. When a defendant declines to admit guilt, it is the role of the jury — not this Court — to decide guilt. I agree with the Appellate Division that defendant’s guilty plea must be vacated because defendant did not provide the necessary factual basis to support the plea.
I therefore respectfully dissent.
I.
Rule 3:9-2 declares that a court “shall not accept” a guilty plea without first determining “that there is a factual basis for the plea.” The factual basis must come “from the lips of the defendant,” Smullen, supra, 118 N.J. at 415, 571 A.2d 1305 (internal quotation marks and citation omitted), and satisfy every element of the offense to which he is pleading guilty, State ex rel. T.M., 166 N.J. 319, 333, 765 A.2d 735 (2001) (quoting State v. Sainz, 107 N.J. 283, 293, 526 A.2d 1015 (1987)). See also Pressler & Verniero, Current N.J. Court Rules, comment 1.3.1 on R. 3:9-2 (2013) (stating that “the trial judge ... must elicit from the defendant a *239factual basis sufficient to establish the existence of all elements necessary to support a conviction of the crime charged”). Our Court has decried the use of inferences — as opposed to admissions by the defendant — to satisfy the factual basis for a guilty plea. T.M., supra, 166 N.J. at 334, 765 A.2d 735 (rejecting State’s “position that inferential satisfaction of the factual basis for a guilty plea is acceptable”).
The mandate that a factual basis be elicited directly from the defendant promotes an overarching public policy. We recognize that requiring a defendant, through his own words, to provide the factual basis for a guilty plea “in the long-run is the best means of ensuring that innocent people are not punished for crimes they did not commit[,]” and therefore “is essential to the very integrity of our criminal justice system.” State v. Taccetta, 200 N.J. 183, 198, 975 A.2d 928 (2009).
In short, no assumption or inference from a court can substitute for the actual words of the defendant in assessing the adequacy of the factual basis of a guilty plea. But the majority has violated that simple canon of law in this manslaughter case by filling in the blanks — inferring a culpable state of mind that has not come from defendant’s mouth during the plea colloquy. A review of the colloquy makes this point clear.
II.
In accordance with a plea agreement, defendant agreed to plead guilty to both second-degree manslaughter and second-degree robbery. The court permitted defense counsel to conduct the colloquy to establish a factual basis for the two crimes. No one disputes that defendant gave a factual basis for robbery.
Defendant admitted that on the evening of January 17, 2006, he pursued Ivory Bennett up a stairway in the Sassafras Run Apartments in the city of Pleasantville.2 In attempting to escape, *240Bennett fell over a railing and struck his head. After Bennett fell to the ground and was no longer coherent, defendant rifled through his pockets, taking whatever money he had. After Bennett awakened, the two scuffled. Defendant punched Bennett in the face, and, at defendant’s behest, Bennett took off his jeans. Defendant left Bennett wearing only his boxer shorts and a T-shirt.
Having established a factual basis for robbery, defense counsel next engaged in the following exchange to address the manslaughter charge.
[DEFENSE COUNSEL:] Now would you describe the night in January as warm or cold?
[DEFENDANT:] It was cold.
[DEFENSE COUNSEL:] Now at some point in time did he run away into a wooded area?
[DEFENDANT:] Yes.
[DEFENSE COUNSEL:] Now you didn’t know what happened in there. You later learned that he died in some water there. But you caused him to run into that wooded area, did you not?
[DEFENDANT:] Yes, I did.
[DEFENSE COUNSEL:] And when he ran into the wooded area, by the way, you knew that he was pretty drunk that night, correct?
[DEFENDANT:] Yes, I knew.
[DEFENSE COUNSEL:] You would agree with me that the fact that he had his clothes off on a cold night and he was drunk and you forced him to go into the wooded area was reckless on your part?
[DEFENDANT:] Yes.
[DEFENSE COUNSEL:] And that that was a contributing cause to his death.
[DEFENDANT:] Yes.
To be clear, this is the entirety of the record on which the plea to manslaughter rises or falls.3 The plea colloquy does not *241establish all the elements necessary for a finding of guilt of manslaughter. Specifically, defendant never admitted that he had an awareness of a risk that by chasing Bennett into the woods he might cause Bennett’s death. In other words, defendant did not admit that he possessed the state of mind that is an essential element of the crime of manslaughter. It is not enough that defendant admitted to robbing and assaulting Bennett; that he recklessly chased the injured Bennett into the woods half-clothed and drunk; or that he later learned that Bennett died in the woods. It is not even enough that defendant accepted that he “was a contributing cause to his death.”
However harsh the facts, process matters. The plea colloquy failed to elicit an admission from defendant that he was aware that his actions posed the risk of causing death and that he consciously disregarded that risk.
I now turn to the elements of the crime of manslaughter to underscore the deficiency of defendant’s guilty plea.
III.
A person commits manslaughter when he recklessly causes death. N.J.S.A. 2C:11-4(b) (emphasis added). The term “recklessly” — as defined in the New Jersey Code of Criminal Justice — sets forth the contours of the culpable state of mind necessary to commit manslaughter. In a manslaughter case, “[a] person acts recklessly ... when he consciously disregards a substantial and unjustifiable risk that [death] will result from his conduct.” N.J.S.A. 2C:2-2(b)(3).4 Stated more precisely, a defendant cannot *242be found guilty of manslaughter unless he “had knowledge or awareness of ... ‘a substantial and unjustifiable risk’ ” and “then consciously disregarded” it. State v. Williams, 190 N.J. 114, 124, 919 A.2d 90 (2007) (quoting N.J.S.A. 2C:2-2(b)(3)). Because “reckless behavior involves the conscious disregard of a known risk ... the State must prove the fact that the defendant knew of the risk.” Cannel, New Jersey Criminal Code Annotated, comment 4 on N.J.S.A. 2C:2-2(b)(3) (2011). When a defendant pleads guilty to manslaughter he must admit to having the state of mind that the State would otherwise have to prove if the case went to trial.
The failure to elicit defendant’s state of mind in the plea colloquy in this case vitiates the integrity of the guilty plea. For whatever reason, defendant was not asked during the plea colloquy whether he knew that by chasing Bennett into the woods Bennett might possibly die there in some manner, even if not by the happenstance of drowning. Someone — the court, defense counsel, or the prosecutor — needed to establish from the lips of defendant that he knew of the risk of death to which he was exposing Bennett and that he consciously disregarded it. After the plea colloquy, this Court cannot fill in the missing element to the crime by using inferences. If defendant does not admit the requisite mental state necessary for the acceptance of a guilty plea, it is the role of the jury to determine state of mind based on surrounding circumstances. See Williams, supra, 190 N.J. at 124, 919 A.2d 90 (“In criminal prosecutions, proof of a defendant’s mental state often must be inferred from the circumstances and the jury must make its determination by both the act and by the surrounding circumstances.”) (internal quotation marks and citation omitted). Although a jury may draw inferences at a trial, a judge has no similar commission in taking a plea. A court will uphold a jury’s verdict “as long as there are sufficient facts from which a reasonable jury might conclude beyond a reasonable *243doubt that the defendant committed the act charged,” but not a guilty plea “unless the defendant acknowledges his guilt.” State v. Davis, 116 N.J. 341, 371, 561 A.2d 1082 (1989) (citations omitted), superseded by constitutional amendment on other grounds, N.J. Const. art. I, ¶ 12.
The error that the majority makes — by imputing to defendant the state of mind necessary for manslaughter — is highlighted by defendant’s own words to the probation officer preparing the presentence report:
I had been drinking with friends and got drunk for the first time. I ended up robbing my friend, Ivory Bennett — we had a fight, and I hit him in the face. I took a few dollars out of his pocket. I took his clothes; he ran into the woods and drowned. I didn’t mea,n for him, to die, I feel messed up about this.
[ (Emphasis added).]
First, during the plea colloquy, defendant did not admit an awareness that Bennett might die as a result of defendant’s conduct. Second, immediately after the plea hearing, defendant appears to specifically deny that he knew that he was exposing Bennett to the risk of death, much less disregarding that risk. Instead of simply reviewing defendant’s words at the plea colloquy, the majority acts as though it were the decisive juror by inferring guilt, thus upholding the guilty plea.
IV.
The requirement that an admission of guilt come from the lips of the defendant had been a bedrock principle of our jurisprudence — until today. The record refutes the majority’s pretension that it is following this rule. For this reason, I respectfully dissent. I would vacate the entirety of the guilty plea and allow defendant to proceed to a jury trial on all charges.5
*244For reversal — Chief Justice RABNER, and Justices LaVECCHIA, HOENS, and PATTERSON — 4.
For dissenting — Justice ALBIN — 1.

 Defense counsel posed a question misstating the year in which the events occurred. To avoid confusion, the correct year appears in the statement of facts.


 The majority's recitation of the facts is based on an out-of-court statement, purportedly given by defendant to the police — a statement never affirmed by defendant at the plea colloquy. State v. Campfield, 213 N.J. 218, 224-26, 61 A.3d 1258, 1261-62 (2012). That statement is not part of the record and should not be referred to in the majority's opinion. It is not referred to here. One must wonder why the majority's reference to that statement is necessary if the plea colloquy were adequate.


 The full definition of “recklessly” set forth in the Criminal Code is:
A person acts recklessly with respect to a material element of an offense when he consciously disregards a substantial and unjustifiable risk that the material element exists or will result from his conduct. The risk must be of such a nature and degree that, considering the nature and purpose of the actor's conduct and the circumstances known to him, its disregard involves a gross deviation from the standard of conduct that a reasonable person would observe in the actor's situation.
*242[N.J.S.A. 2C:2-2(b)(3).]


 Unlike the Appellate Division, I believe that when a guilty plea to one charge is vacated, the plea agreement as a whole is a nullity, and the State retains the right to proceed to trial on all charges in the indictment. See Barboza, supra, 115 N.J. at 420, 558 A.2d 1303 ("[I]f an appellate court subsequently determines that a plea has been accepted without an adequate factual basis, the plea, the *244judgment of conviction, and the sentence must be vacated, the dismissed charges reinstated, and defendant allowed to re-plead or to proceed to trial."). On this point, the majority and I agree.